                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


CHERYL LOUISE MARCHESE,

      Petitioner,

v.                                           CASE NO. 3:18cv544-MCR/CAS

FLORIDA STATE HOSPITAL,

      Respondent.
                                /

                                    ORDER

      This matter is before the Court on the Report and Recommendation of the

U.S. Magistrate Judge dated October 19, 2018. ECF No. 8. The parties have

been furnished a copy of the Report and Recommendation and have been afforded

an opportunity to file objections pursuant 28 U.S.C. § 636(b)(1). I have made a de

novo determination of any objections timely filed.

      Having considered the Report and Recommendation, and any objections

filed thereto, I have determined the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Report and Recommendation, ECF No. 8, is adopted and

           incorporated by reference in this Order.
     2. Respondent’s motion to dismiss, ECF No. 7, is GRANTED.

     3. The § 2254 petition for writ of habeas corpus, ECF No. 1, is

DISMISSED.

     4. A certificate of appealability is DENIED and leave to appeal in forma

pauperis is also DENIED.

     DONE AND ORDERED this 19th day of November 2018.




                                     s/  M. Casey Rodgers
                                    M. CASEY RODGERS
                                    UNITED STATES DISTRICT JUDGE
